Filed 8/22/22 P. v. Youngs CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D079542

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. FVI20003103)

ALBERT CHANCELLOR YOUNGS,
JR.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Bernardino
County, Tony Raphael, Judge. Affirmed.

         Gerald J. Miller, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Daniel Rogers, Acting Assistant Attorney
General, Alana Cohen Butler and Adrian R. Contreras, Deputy Attorneys
General, for Plaintiff and Respondent.
         A jury convicted Albert Chancellor Youngs, Jr. of attempted forcible
oral copulation (Pen. Code, §§ 664, 287, subd. (c)(2)(A); count 4) and simple
battery (Pen. Code, § 242; count 2), a lesser included offense of forcible oral
copulation. The jury found him not guilty of misdemeanor sexual battery
(Pen. Code, § 243.4(e)(1); count 5), and the court dismissed the two sexual
battery by restraint charges (Pen. Code, § 243.4(a), counts 1 & 3) In a
bifurcated proceeding, Youngs admitted a serious felony allegation. The
court sentenced him to 13 years in state prison.
      Youngs contends the trial court prejudicially erred by (1) denying his
mistrial motion; and (2) admitting under Evidence Code1 sections 1109 and
352 testimony about his prior acts of domestic violence. We affirm.
               FACTUAL AND PROCEDURAL BACKGROUND
      Youngs does not challenge the sufficiency of the evidence to support his
convictions; therefore, we merely summarize the facts to provide context for
his claims of prejudicial error.
S.F.’s Testimony
      S.F. testified that she considered Youngs her stepfather because he had
been married to her mother. One day in October 2020, when Youngs
temporarily lived with S.F., she, a male friend, and Youngs were watching a
movie in her bedroom. She was wearing pajamas and a pair of shorts. After
the friend left, Youngs suddenly touched the back of S.F.’s neck. She saw
him masturbating on the bed next to her. Youngs then grabbed her breast
and the back of her neck and pulled her toward his penis, which her lips
touched. She pushed off, sat up, and yelled at Youngs to stop because he was
her stepfather. Youngs again pulled her neck toward his penis, but she
pushed him off. S.F. hid in the bathroom for several minutes. When her
friend returned, she left with him.
      S.F.’s best friend learned about the incident and reported it to police,
who interviewed S.F. three days after the incident.


1     Undesignated references are to the Evidence Code.
                                      2
Youngs’s Testimony
      Youngs testified on direct examination that he was in the bedroom with
S.F. during the incident, and after S.F.’s friend left, he “reached” for S.F., and
touched her “waist area.” She protested that he was her stepfather, and ran
and got dressed. Youngs denied exposing his penis to S.F. or forcing her head
towards his genitals.
      On cross-examination, the prosecutor questioned Youngs regarding his
interview with police officers following the incident:
      “[Prosecutor:] At some point in that interview where [two deputies]
were asking you, ‘Okay. So [S.F.] said no to what,’ and you responded, ‘To my
advances,’ right?
      “[Youngs:] Yes, sir.
      “[Prosecutor:] And another question was, ‘To your [‘]advances[’]? So
what is it? So clarify to us, because maybe we can make a different
determination if you would clarify with us what are your [‘]advances[’]? Then
your response was, ‘I—I just—I—I—like well, one night I had my arms
around her. We were laying there in bed. No, I wasn’t really ‘trying to do
anything. I left it alone. And then—and then this night we were laying
there, and yeah, homeboy left, and yeah, I tried to get with her, and she said
no.’ You said that, right?
      “[Youngs:] Yes, sir.
      “[Prosecutor:] And another question during that conversation with the
deputies was, ‘What do you mean? What, [‘]I tried to get with her[’]? So
define that.’ Your response was, ‘I was laying there in her bed, and—and, uh,
she was in her—her night—her nighty thing, the like.’ You said that, right?
      “[Youngs:] Yes, sir.




                                        3
      “[Prosecutor:] And the next question was, ‘Pajamas or something?’ You
responded, ‘Yeah. Uh, so I—I just kind of assumed, and—and I reached for
her, but I didn’t—there was never—I didn’t force myself on her. Like she
said no.’ You said that, right?
      “[Youngs:] Yes, sir.”
                              I. Mistrial Motion
      Youngs contends the trial court erroneously denied his motion for a
mistrial following an unauthorized communication between a deputy sheriff,
who was a witness as well as the People’s designated investigator, and some
jurors.
A. Background
      At the start of trial, the court instructed the jurors to avoid speaking
with nonjurors about the trial.
      On the first day of trial, the investigating deputy testified he had
interviewed S.F. in the days following the incident, and later detained
Youngs for questioning.
      Following a recess that first day, defense counsel notified the court
about potential juror misconduct involving the deputy. Outside of the jury’s
presence, the deputy testified that during a recess, several jurors were in the
hallway talking among themselves about their not being paid for their time
at the courthouse. Unbidden, the deputy jokingly told them they were
getting paid for jury duty. A juror said they were not, and they all laughed.
The deputy told them something like he had just finished a 20-hour
graveyard shift.
      The court next asked each juror individually about the conversation
with the deputy. Eight jurors said they had heard the deputy talk to a group
of jurors, and corroborated the deputy’s account of the topic discussed. All


                                        4
jurors stated the incident would not affect their ability to be fair and
impartial, and they agreed to follow the court’s instruction not to consider the
interaction with the deputy in reaching a verdict.
      Defense counsel moved for a mistrial: “I’d ask that every juror who
either heard that conversation or was a part of that conversation be excused.
And by my math, that’s about 11 people, which leaves us with five jurors. [¶]
So on that basis, I’d ask for a mistrial. I think this is inexcusable conduct by
somebody who is trained and knows better and who’s trying to improperly
curry favor with the jury. So I think there’s been prejudice here. I think Mr.
Youngs is irreparably prejudiced by [the deputy’s] conduct.”
      The prosecutor responded that a mistrial was unnecessary since the
deputy did not discuss the facts of the case with the jurors, who all said they
could set that incident aside and be fair and impartial.
      The court denied the motion, ruling that that although the deputy’s
conduct was “highly inappropriate,” the misconduct did not prejudice Youngs
because the jurors said they could limit their verdict to the evidence
presented in court. The court ordered the deputy excluded from the
remainder of the trial.
      The court reminded the jurors to disregard anything they observed
outside of the courtroom. They indicated they could follow that instruction.
The court instructed them to walk away if any party, attorney, or witness
approached them to talk. The court further instructed them that the
deputy’s conduct was “inappropriate.”
      Before closing arguments, the court instructed the jurors with
CALCRIM No. 222 that they “must disregard anything [they] saw or heard
when the court was not in session, even if it was done or said by one of the
parties or witnesses.” It further instructed them to disregard what they saw


                                        5
or heard during the incident with the deputy and not consider it for any
reason.
B. Applicable Law
      Penal Code section 1122, subdivision (a)(1) prohibits jurors from
conversing “among themselves, or with anyone else, conduct research, or
disseminate information on any subject connected with the trial.” “[A]ny
unauthorized communication between a juror and a nonjuror regarding the
matter pending before the jury is misconduct and presumptively prejudicial.”
(People v. Merriman (2014) 60 Cal.4th 1, 98.) The prosecution must rebut the
presumption by demonstrating “there is no substantial likelihood that any
juror was improperly influenced to the defendant’s detriment.” (People v.
Clair (1992) 2 Cal.4th 629, 668.)
      “A mistrial should be granted if the court is apprised of prejudice that it
judges incurable by admonition or instruction. [Citation.] Whether a
particular incident is incurably prejudicial is by its nature a speculative
matter, and the trial court is vested with considerable discretion in ruling on
mistrial motions.” (People v. Haskett (1982) 30 Cal.3d 841, 854.) “A motion
for a mistrial should be granted when ‘ “ ‘a [defendant’s] chances of receiving
a fair trial have been irreparably damaged.’ ” ’ ” (People v. Collins (2010) 49
Cal.4th 175, 198–199.) On appeal, we apply the abuse of discretion standard
in reviewing a trial court’s denial of a motion for mistrial. (People v. Davis
(2005) 36 Cal.4th 510, 553;.)
C. Analysis
      We agree with the trial court that the deputy’s conduct was “highly
inappropriate.” The misconduct in this case is akin to that in People v.
Stewart (2004) 33 Cal.4th 425, 510, in which a juror asserted in a declaration:
“2. During a break in the testimony of witness Jackie Coghlan, I saw Ms.


                                        6
Coghlan in the ladies restroom; [¶] 3. While in the restroom, I said to Ms.
Coghlan something to the effect of [¶] ‘I know we’re not suppose[d] to have
any contact but I just wanted to tell you’re [sic] a very nice looking (or
attractive) lady.’ [¶] 4. I have no idea what she said after that because I
walked out the door. I know she said something back but I didn’t hear it
because I went out the door. [¶] 5. This brief contact did not in any way
affect my ability to be fair and impartial in this case.” The California
Supreme Court described that misconduct as “a juror’s technical violation of
the court’s admonition not to discuss the case with nonjurors [that] was
‘ “trifling’ misconduct” ’ that could not have prejudiced the defendant.”
(People v. Merriman, supra, 60 Cal.4th at p. 98.)
      We conclude the court did not err by denying the mistrial motion
because the prosecution rebutted the presumption of prejudice from juror
misconduct. The court thoroughly investigated the incident by interviewing
the deputy and each juror separately, and ascertained that the misconduct
involved a brief conversation about a trifling topic unrelated to the merits of
the case, between the deputy and some jurors. The court reminded the jurors
of its instruction to base their decision solely on the evidence received in court
and avoid talking to nonjurors during trial. We presume the jury followed
the instructions. (People v. Frederickson (2020) 8 Cal.5th 963, 1026.) All
jurors confirmed that the incident would not affect their ability to be fair and
impartial. The court additionally removed the investigating officer from that
role for the remainder of the trial, thus minimizing any prejudice to Youngs.
      None of the cases Youngs cites lead us to a contrary conclusion because
they either involved prejudicial misconduct, or the presumption of prejudice
remained unrebutted: (In re Hitchings (1993) 6 Cal.4th 97, 123 [concluding a
juror’s “intentional concealment on voir dire of material information, as well


                                        7
as her discussing the case with [a nonjuror] while a sitting juror, constituted
jury misconduct and raised a presumption of prejudice that stands
unrebutted by the evidence presented at the evidentiary hearing”]; People v.
Pierce (1979) 24 Cal.3d 199, 207 [concluding that, “in derogation of his oath
and his specific promise on voir dire not to engage in any such conversations,”
a juror discussed the merits of the case with the witness police officer who
had investigated the case during trial]; People v. Holloway (1990) 50 Cal.3d
1098, 1106, 1110–1112 [finding prejudicial misconduct because during trial a
juror had read a newspaper article stating that defendant was on parole from
prison after having served time for assaulting a woman with a hammer];
People v. Loot (1998) 63 Cal.App.4th 694, 698 [concluding that although a
juror committed misconduct in discussing the prosecutor’s personal life, the
resulting presumption of prejudice was rebutted].)
                         II. Prior Offenses Testimony
      Youngs contends that under sections 1109 and 352, the trial court erred
by admitting (1) an officer’s testimony regarding Youngs’s prior domestic
violence against victim A.A. and (2) S.F.’s statement repeating her mother’s
claim Youngs gave her mother a black eye in 2009-2010. Youngs adds that
“the prior incidents were entirely dissimilar from the present alleged
offenses, because they involved pure, generalized violence, rather than an
actual or attempted sexual assault. As a result, the prior incidents had no
relevance to and did not show any alleged “propensity” by [him] to engage in
the kind of sexually predatory conduct alleged in this case. Further, evidence
regarding the type of generalized violence alleged in the prior cases, in which
[S.F.’s mother] received a black eye, and [Youngs] allegedly attacked [A.A.]
with the leg of a table, was highly inflammatory and likely to prejudice




                                       8
jurors.” Youngs argues the incident involving S.F.’s mother was remote, as it
occurred over a decade earlier.
A. Background
      1. Motions in Limine
      The prosecutor moved in limine to admit evidence of Youngs’s prior
domestic violence incidents with a woman named A.A., with whom he was in
a two-year relationship, arguing they showed Youngs’s propensity for
inflicting domestic violence.
       As to that incident, which occurred in June 2019, the People argued
that a police officer responded to a residence regarding domestic violence.
The officer observed A.A. with bruises on her shin, shoulder, and chin, and
marks on her nose and forearm. A.A. shook and cried. The officer arrested
Youngs for inflicting injury on a cohabitant. Youngs told police he and A.A.
had an ongoing argument; however, he did not know how she got her bruises.
He denied using a wooden table leg as a weapon. Youngs pleaded guilty of
attempted false imprisonment.
      Defense counsel argued the court should exclude evidence of this
“dissimilar” incident, pointing out it was not a sex offense, unlike the charged
offenses in the instant case. He also argued the evidence was overly
prejudicial: “I think the [incident] was a crime of pure violence, just
standard, no sex violence, whereas what Mr. Youngs is charged with is a
purely sexual violent case, and the dissimilarities I think are too great under
[section] 352.”
      The court granted the prosecutor’s motion to admit evidence of this
incident, finding Youngs, in the course of the false imprisonment of A.A.,
used the same type of “control” behavior as when he pushed S.F.’s face down
during the alleged sexual assault. The court found this prior incident was


                                        9
not remote; would not involve undue consumption of time because only two
witnesses would testify; there was no risk of unfair prejudice because the
charged offenses were more serious than Youngs’s attempted false
imprisonment; and the jury would not be confused because the uncharged
incident involved a different victim. Accordingly, the officer testified
regarding Youngs’s 2019 domestic violence incident as set forth above.
      S.F.’s testimony regarding the other domestic violence incident came to
light after she was asked on direct examination why she did not call 911 after
the incident with Youngs. She replied she was afraid, embarrassed and hurt.
She feared that Youngs would do it again or hurt her if she told anyone. To
provide context for that fear, the court allowed her to testify that one day in
2009 or 2010, she saw her mother with a black eye, and her mother said that
following an altercation, Youngs had hit her.
      During S.F.’s trial testimony about her mother’s black eye, the court
instructed the jurors that her mother’s statement merely explained S.F.’s
decision not to contact police: “[It is not] coming in for the truth of the
matters asserted but to explain the subsequent conduct of the witness, S.F.,
as she explained earlier. You are only to consider it for that purpose and no
other.”
      The court instructed the jury with CALCRIM No. 303: “During the
trial, certain evidence was admitted for a limited purpose. You may consider
that evidence only for that purpose and for no other.” It also instructed the
jury with CALCRIM No. 852A that if the jury found the prior act with A.A.
occurred then it may, but was not required to, conclude that Youngs was
predisposed to commit domestic violence: “If you conclude that the defendant
committed the uncharged domestic violence, that conclusion is only one factor
to consider along with all the other evidence. It is not sufficient by itself to


                                        10
prove that the defendant is guilty of [the charged crimes]. The People must
still prove each charge beyond a reasonable doubt.”
      2. The Parties’ Closing Arguments
      The prosecutor argued to the jury that the uncharged incident with
A.A. proved Youngs was predisposed to commit acts of domestic violence to
dominate his partners and force them to do his wishes. He argued S.F.’s
mother’s statement about the black eye caused S.F. to fear Youngs, and
explained why S.F. did not initially report Young’s sexual aggression to law
enforcement.
      Defense counsel argued the jury should base its verdict on the evidence
of the charged offenses and not merely on his past convictions. He argued
Youngs pleaded guilty to his prior crimes and took responsibility for his past
mistakes. Defense counsel argued the previous domestic violence offense did
not involve sexual violence, and S.F. was not afraid of Youngs, considering
she had let him live with her.
B. Applicable Law
      “Ordinarily, propensity evidence—evidence that a defendant committed
an uncharged offense—is inadmissible to prove the defendant’s disposition to
commit the charged offense. (§ 1101, subd. (a).) Evidence that the defendant
committed uncharged crimes or other acts, however, is admissible to prove
relevant facts other than disposition, such as motive, intent, and absence of
mistake or accident. (. . . § 1101, subd. (b).)” (People v. Kerley (2018) 23
Cal.App.5th 513, 531.) Section 1109 is yet another legislative carveout to this
general rule against admitting propensity evidence and provides an exception
in domestic violence cases. It states: “[I]n a criminal action in which the
defendant is accused of an offense involving domestic violence, evidence of the
defendant’s commission of other domestic violence is not made inadmissible


                                        11
by [s]ection 1101 if the evidence is not inadmissible pursuant to [s]ection
352.” (§ 1109, subd. (a)(1).) “As a result, section 1109 ‘permits the admission
of defendant’s other acts of domestic violence for the purpose of showing a
propensity to commit such crimes.’ ” (Kerley, at p. 531.)
        “[T]he California Legislature has determined the policy considerations
favoring the exclusion of evidence of uncharged domestic violence offenses are
outweighed in criminal domestic violence cases by the policy considerations
favoring the admission of such evidence.” (People v. Johnson (2000) 77
Cal.App.4th 410, 420.) Section 1109 thus “ ‘reflects the legislative judgment
that in domestic violence cases . . . similar prior offenses are “uniquely
probative” of guilt in a later accusation.’ ” (Kerley, supra, 23 Cal.App.5th at
p. 531.)
        Under section 352, the court must first determine whether the
“probative value [of the evidence is] substantially outweighed by the
probability that its admission will (a) necessitate undue consumption of time
or (b) create substantial danger of undue prejudice, of confusing the issues, or
of misleading the jury.” (§§ 352, 1109.) The trial judge is in the best position
to evaluate the evidence. (People v. Hernandez (2011) 200 Cal.App.4th 953,
966.)
        “We review a challenge to a trial court’s decision to admit [this]
evidence for abuse of discretion.” (People v. Johnson (2010) 185 Cal.App.4th
520, 531.) “A trial court’s exercise of its discretion under section 352 ‘ “must
not be disturbed on appeal except on a showing that the court exercised its
discretion in an arbitrary, capricious or patently absurd manner that resulted
in a manifest miscarriage of justice.” ’ ” (People v. Brown (2000) 77
Cal.App.4th 1324, 1337.)




                                         12
        In applying section 352, “ ‘prejudicial’ ” is not synonymous with
“ ‘ “damaging.” ’ ” (People v. Karis (1988) 46 Cal.3d 612, 638.) Rather,
evidence is unduly prejudicial under section 352 only if it “uniquely tends to
evoke an emotional bias against the defendant as an individual and . . . has
very little effect on the issues” (ibid.), or if it invites the jury to prejudge “ ‘a
person or cause on the basis of extraneous factors.’ ” (People v. Harris (1998)
60 Cal.App.4th 727, 737.) “Painting a person faithfully is not, of itself,
unfair.” (Ibid.; People v. Johnson, supra, 185 Cal.App.4th at p. 534.)
C. Analysis
        We conclude the court did not abuse its discretion under section 352 by
admitting into evidence both S.F.’s testimony regarding her mother’s black
eye or the officer’s testimony regarding the A.A. domestic violence incident.
As it was required to do, the court analyzed the testimony for prejudice. It
did not err in concluding the testimony did not involve undue consumption of
time or prejudice to Youngs, and it was not confusing or misleading to the
jury.
        We also point out the court instructed the jury regarding the fact the
testimony alone would not suffice to convict Youngs, and the scope of the
jury’s use of it. Accordingly, “ ‘Any prejudice that the challenged information
may have threatened must be deemed to have been prevented by the court’s
limiting instruction to the jury. We presume that jurors comprehend and
accept the court’s directions.’ ” (People v. Gutierrez (2018) 28 Cal.App.5th 85,
91.)
        We are unpersuaded by Youngs’s attempts to argue the prior crimes
and the charged ones were dissimilar, and to distinguish them on the
grounds that the former involve “generalized violence,” making their
admission into evidence prejudicial because they would inflame the jury more


                                          13
than the crimes against S.F. As the court ruled, both the prior and the
charged crimes demonstrated that Youngs sought to control women
physically, as he did in the A.A. incident for which he pleaded guilty to false
imprisonment and as he did when he pulled S.F. by the neck and forced her
head towards his penis. The Legislature in permitting the use of propensity
evidence pointed out, “Not only is there a great likelihood that any one
battering episode is part of a larger scheme of dominance and control, that
scheme usually escalates in frequency and severity.” (See People v. Johnson,
supra, 77 Cal.App.4th at p. 419.) We conclude Youngs’s actions in the S.F.
incident were arguably more impactful to the jury, as the victim herself
testified Youngs used his position of age, trust, and authority as a stepfather
to expose his genitals and perpetuate acts of sexual aggression against his
stepdaughter. To protect herself, she had to escape to the bathroom in her
own home, and only emerged when her friend returned. She was so scared
she did not call police.
      We conclude the court did not err by admitting S.F.’s statement about
her mother’s black eye for the limited purpose of showing the effect of that
incident on S.F.’s decision not to report to the police Youngs’s crimes against
her. Her testimony was brief, not admitted for its truth, and no details
beyond the fact of the altercation and Youngs’s causing the mother’s black
eye were admitted. Thus the jury was unlikely to be prejudicially inflamed
against Youngs.
      As to Youngs’s claim that the incident with S.F.’s mother, which
occurred about a decade before the charged crime, was remote, we point out
this evidence was not admitted under section 1109 subdivision (e), which
provides that “[e]vidence of acts occurring more than 10 years before the




                                       14
charged offense is inadmissible under this section, unless the court
determines that the admission of this evidence is in the interest of justice.”
      In any event, although section 1109 establishes a presumption that
domestic violence acts committed 10 years before the charged conduct is
inadmissible, the statute also “clearly anticipates that some remote prior
incidents will be deemed admissible and vests the courts with substantial
discretion in setting an ‘interest of justice’ standard.” (People v. Johnson
(2010) 185 Cal.App.4th 520, 539.) “[T]he ‘interest of justice’ exception is met
where the trial court engages in a balancing of factors for and against
admission under section 352 and concludes that the evidence was ‘more
probative than prejudicial.’ ” (Johnson, at pp. 539–540.) “To the extent a
higher degree of scrutiny is called for, it is the conclusion drawn from the
balancing test, not the process itself, that must change under subdivision (e).”
(Id. at p. 539.) Thus, under the “interest of justice” exception, evidence is
admissible when the “probative value [of the prior acts] weighs more heavily
on [the] same scales [as section 352].” (Ibid.) Accordingly, even if the
subdivision (e) interest of justice exception applies, it is met here.
      Youngs argues this was a close case, pointing out the jury acquitted
him of one count, and the court dismissed two others. We interpret that
result differently. It reflects the jury did not convict Youngs purely based on
prejudice resulting from the prior incident with A.A.; rather, it reached its
mixed verdict by carefully applying the law, including the jury instructions,
to the facts. (People v. Robertson (2012) 208 Cal.App.4th 965, 995.)




                                        15
                             DISPOSITION
     The judgment is affirmed.

                                           O’ROURKE, J.

WE CONCUR:



HUFFMAN, Acting P. J.




DO, J.




                                 16